              Case 1:19-cr-00251-LM Document 71 Filed 08/12/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                                       )
                                                               )
                  v.                                           )        Criminal No: 19-cr-251-LM
                                                               )
JOHNATHON IRISH,                                               )
    Defendant                                                  )


               OBJECTION TO DEFENDANT’S MOTION FOR A NEW TRIAL

         I.       Introduction.

         Defendant Johnathon Irish concedes that his ineffective assistance of counsel claims

“cannot be resolved entirely on the record.” Defense Memorandum of Law Regarding the Ortiz-

Vega Holding, ECF NO. 70, at 4. Indeed, to determine whether counsel’s performance was

deficient in some way, the Court would need to conduct an evidentiary hearing. Because of the

broad nature of Irish’s claims and the time and testimony that would be required to determine

whether counsel’s performance was sufficient, delaying sentencing to hold evidentiary hearings

would not serve the interests of judicial economy or efficiency. The Court should decline to

delve into whether trial counsel’s performance was deficient1 and should dismiss the motion

without prejudice so that Irish can raise these claims in a § 2255 petition.




1 The Government maintains that the Court can deny Irish’s motion without an evidentiary hearing because the
record is sufficiently developed to show that Irish cannot establish prejudice. Sleeper v. Spencer, 510 F.3d 32, 39
(1st Cir. 2007) (noting that failure to establish either “deficient performance” or “prejudice” dooms an ineffective
assistance of counsel claim); see also Tevlin v. Spencer, 621 F.3d 59, 66 (1st Cir. 2010). Should the Court disagree,
the Court should decline to hold evidentiary hearings and Irish should raise these claims in a § 2255 petition.
             Case 1:19-cr-00251-LM Document 71 Filed 08/12/20 Page 2 of 5




       II.      The Record is Not Sufficiently Developed for the Court to Determine
                Whether Trial Counsel’s Performance was Deficient.

                A. Standard of Review.

       Although defendants typically raise claims for ineffective assistance of counsel through

collateral challenges under 28 U.S.C. § 2255, a district court may, under limited circumstances,

adjudicate an ineffective assistance of counsel claim in the context of a motion under Rule 33,

which authorizes the court to “vacate any judgment and grant a new trial if the interest of justice

so requires.” Fed. R. Crim. P. 33. See United States v. Ortiz-Vega, 860 F.3d 20, 30 (1st Cir.

2017)(noting that when a defendant raises a pre-judgment ineffective assistance of counsel

claim, “the district court may, and at times should, consider the claim.”). In determining whether

to exercise its discretion to adjudicate an ineffective assistance of counsel claim raised in a Rule

33 motion, district courts consider: (1) the potential disruption of the proceedings; (2) status of

counsel, including whether new counsel must be appointed; (3) whether “the defendant’s claim is

broad-based and the evidentiary record to consider it is sorely lacking;” and (4) “whether the

interests of justice and judicial economy would be served by delaying” proceedings to “conduct

an immediate hearing on an under-developed motion.” Id. at 30-31 (internal quotation marks and

alterations omitted).

       Where the record is developed such that contains all of the facts required for the district

court to address the merits of a claim for ineffective assistance of counsel, the court should do so.

In Ortiz-Vega, for example, the defendant claimed that counsel was ineffective for failing to

appropriately communicate with him regarding plea negotiations. 860 F.3d at 31. Before

declining to address the ineffective assistance of counsel claim, the district court had “heard

detailed argument on the issue,” and had required both the government and the attorney “to turn

over their case files detailing the facts surrounding plea negotiations.” Id. Because the district

                                                  2
           Case 1:19-cr-00251-LM Document 71 Filed 08/12/20 Page 3 of 5




court had already conducted a hearing on the issue and reviewed the case files, the record on this

issue was “significantly developed” and the district court was “well-positioned” to decide the

merits of the defendant’s claim. Id. The district court, therefore, erred in failing to address the

merits of defendant’s ineffective assistance of counsel claim. Id. at 32.

        By contrast, it is generally inappropriate to address the merits of an ineffective assistance

of counsel claim in the context of a Rule 33 motion that involves determining “why counsel acted

as he did” as the information required addressing such a claim “is rarely developed in the

existing record.” See United States v. Vazquez-Larrauri, 778 F.3d 276, 294 (1st Cir. 2015)

(quoting United States v. Torres-Rosario, 447 F.3d 61, 64 (1t Cir. 2006)). Indeed, determining

why counsel acted a particular way often requires an evidentiary hearing where counsel explains,

“his version of the events or why he made the choices he did.” Torres-Rosario, 447 F.3d at 65;

Perkins v. United States, No. 16-cv-288, 2017 WL 627393, at * (D. NH. Feb. 14, 2017)

(McCafferty, J.) (“Once a prisoner requests relief under § 2255, the district court must grant an

evidentiary hearing unless ‘the motion and the files and records of the case conclusively shows

that the prisoner is entitled to no relief.’”).

                B. Addressing whether trial counsel’s performance was deficient would
                   require supplementing the record with reports and testimony from at
                   least two witnesses.

        Irish acknowledges that the record is not sufficiently developed to resolve the merits of

his claim. Indeed, he notes that he would need to “supplement the record” with reports and

testimony from its investigator. Defense Memorandum of Law Regarding the Ortiz-Vega

Holding, ECF NO. 70, at 4. In addition, because his claims revolve around why trial counsel did

not do certain things, including further investigate the theory that Irish’s wife set him up,

determining whether these perceived failures were, in fact, strategic choices, would require a trial


                                                  3
           Case 1:19-cr-00251-LM Document 71 Filed 08/12/20 Page 4 of 5




counsel’s testimony at an evidentiary hearing. It also may require the Court to review trial

counsel’s files. Because the record is “sorely lacking” on why trial counsel did what he did, the

Court should decline to address the merits of Irish’s ineffective of counsel claims now. Vazquez-

Larrauri, 778 F.3d at 294.

       To be sure, the attorney against whom these claims are directed has already been relieved

of his duties, and new counsel has been appointed. But that factor does not outweigh the

continued disruption of the proceedings that would be required should the Court delve into

whether trial counsel’s performance was deficient.

       Ortiz-Vega does not address a defendant’s unique personal circumstances, and the

defendant has failed to identify any case law that suggests that courts should consider these types

of personal factors when determining whether to address an ineffective assistance of counsel

claim at this juncture. Rather, Ortiz-Vega addresses balancing the orderly process of justice with

the trial court’s ability to resolve claims that may already be sufficiently developed. Irish has

brought claims that are not sufficiently developed and would take significant time to address. All

defendants face collateral consequences upon conviction, and though sad, the Court should not

consider Irish’s unique personal circumstances in determining whether now is the appropriate

time to hold evidentiary hearings to be able to reach the merits of Irish’s ineffective assistance of

counsel claims.

       III.    Conclusion.

       Addressing the merits of whether trial counsel’s performance was deficient would lead to

further significant delay, would require an evidentiary hearing, and does not serve the interests of

judicial economy. Despite the collateral consequences of Irish’s conviction, the Court should

decline to address the merits of the “deficient performance” prong of Irish’s ineffective


                                                  4
           Case 1:19-cr-00251-LM Document 71 Filed 08/12/20 Page 5 of 5




assistance of counsel claims. If the Court cannot resolve Irish’s claims on the “prejudice” prong

based on the existing record, the Court should deny the motion without prejudice so that Irish

can raise these claims in a § 2255 petition.

                                                     Respectfully submitted,

                                                     Scott W. Murray
                                                     United States Attorney


Date: August 12, 2020                                /s/ Anna Krasinski
                                                     Anna Krasinski
                                                     Assistant U.S. Attorney
                                                     West Virginia Bar # 12762
                                                     53 Pleasant Street, 4th Floor
                                                     Concord, NH 03301
                                                     603-225-1552
                                                     anna.krasinski@usdoj.gov




                                                5
